DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the enterprise location and audio/video electronic equipment must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olds (US20100181141).
Regarding claim 1, Olds discloses a method for installing a set of audio (Paragraph 0018 – four pie shaped speaker plates 101, 102, 103, and 104) video (Paragraph 0020 – Although it would be obvious to make the mounting panel of the present invention with various tapers and in various sizes to accommodate various projector sizes) electronic equipment in an enterprise location, the method comprising: 
specifying one or more functional operations (sound/screen projection) for the set of audio video electronic equipment to perform within the enterprise location; 
installing the set of audio video electronic equipment in a mechanical housing (Figure 5) (100), the mechanical housing adapted to be installed in a suspended ceiling in place of one or more ceiling tiles (Paragraph 0008 – a standard grid ceiling and provides a pleasant appearance for the projector and accessories); and 
configuring each of the one or more separate pieces of audio video electronic equipment that make up the set of audio video electronic equipment such that upon installation in the suspended ceiling, the set of audio video electronic equipment operates and communicates in the manner as specified (Paragraph 0007 – a mounting panel that provides points where a plurality of accessories can be operably attached to a single mounting panel, making the process more efficient for use in a standard grid ceiling) (Paragraph 0008 – The mounting panel is attachable to a plurality of speakers, an amplifier, and a power rough in creating one ceiling installed video projection device.).  


    PNG
    media_image1.png
    491
    473
    media_image1.png
    Greyscale


Regarding claim 2, Olds discloses the method according to claim 1, further comprising: interconnecting the set of audio video electronic equipment with additional equipment in the enterprise location (aforementioned paragraph 0008).  

Regarding claim 3, Olds discloses an apparatus for housing electronic audio-video devices to be installed in an enterprise location, comprising: 
a set of audio video electronic equipment (aforementioned paragraph 0018 and 0020) that are specified to perform one or more functional operations within the enterprise location; and 
a mechanical housing (100) within which the set of audio video electronic equipment can be installed, the mechanical housing adapted to be installed in a suspended ceiling in place of one or more ceiling tiles (aforementioned paragraph 0007), and wherein, once such installation within the suspended ceiling occurs, each of the one or more separate pieces of audio video electronic equipment that make up the setPage 2 of 8ATTORNEY DOCKET NO.APPLICATION NO. CP00470-0116/502,861of audio video electronic equipment are configured to operate and communicate in the manner as specified (aforementioned paragraph 0007 and 0008).  

Regarding claim 4, Olds discloses the apparatus according to claim 3, wherein the set of audio video electronic equipment are interconnected with additional equipment in the enterprise location (aforementioned paragraph 0008).

Response to Arguments
Applicant’s arguments, see pages 4-7, filed 18 January 2022, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olds (US20100181141).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


2 September 2022